


109 HR 5343 IH: To protect State and Federal judges by clarifying that

U.S. House of Representatives
2006-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5343
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2006
			Mr. Gohmert
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To protect State and Federal judges by clarifying that
		  Federal judicial immunity covers all acts undertaken by judges pursuant to
		  legal authority.
	
	
		1.Clarification of judicial
			 immunity
			(a)In
			 generalChapter 21 of title
			 28, United States Code, is amended by adding at the end the following:
				
					464.Judicial
				immunity for administrative functions
						(a)In
				generalSubject to subsection (b), each justice or judge of the
				United States and each justice or judge of a State shall have immunity against
				any Federal civil cause of action arising from or as a result of the discharge
				of any legislatively or constitutionally authorized duty, unless such justice
				or judge, in the course of discharging such duty, was committing a
				crime.
						(b)Other
				immunityThis section shall not preempt any Federal or State law
				providing immunity in addition to the immunity provided by this
				section.
						.
			(b)Chapter
			 analysisThe chapter analysis for chapter 21 of title 28, United
			 States Code, is amended by adding at the end the following:
				
					
						464. Judicial immunity for administrative
				functions.
					
					.
			
